Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I (Claims 1-11) in the reply filed on 01 August 2022, is acknowledged.  Because Applicant did not distinctly and specifically point out whether the election is being made with or without traverse nor distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01).
Claims 12-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II, III and IV, there being no allowable generic or linking claim. The election is being treated as an election without traverse.
Applicant timely responded to the restriction (election) requirement mailed 13 July 2022, in the reply filed on 01 August 2022.

Status of Claims
Claims 12-18 show incorrect status identifiers. Applicant is reminded that claims 12-18 should be labeled: “(Withdrawn)”; remaining claims should be identified appropriately (MPEP 714 (II)(C)(A)).
Appropriate correction is required.
Applicant is required to provide a new claim set showing correct status identifiers in the response to this Office Action. 

Claims 1-18 are pending.
Claims 12-18 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II-IV. Election was made with no traverse stipulated in the reply filed on 01 August 2022 to the Restriction/Election Office Action mailed 13 July 2022.
Claims 1-11 are rejected.
	Claims 1-11 are objected to.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of BRAZIL 1020190141263, 07/08/2019, was filed on 14 October 2020.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 1-11 have the effective filing date of 08 July 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 April 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Drawings
The drawings were received on 08 July 2020.  These drawings are objected to.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

“L3” and “L1”- originally-filed specification, pg. 20, para. [00105] 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 

Figure 1- “16” and “Lc1”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) (and/or appropriate amendment to the specification) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:

The abstract of the disclosure is objected to because it contains a grammatical error.  
The abstract, lines 1-2, reads: “A system and method for the detection and elimination of microorganisms in a water flow”, which is not a complete sentence.
For example, the abstract could read: “A system and method for the detection and elimination of microorganisms in a water flow is described.”

Appropriate correction is required.


Claim Objections
Claims 1-11 are objected to because of the following informalities:

(1) Claim 1 recites: “A method for the detection and elimination of microorganisms in a water flow, the method characterized by the fact of comprising the steps of:…”, which should preferably read: “A method for the detection and elimination of microorganisms in a water flow, the method comprising the steps of:…”
(2) Claim 1 recites: “A method for the detection and elimination of microorganisms in a water flow, the method…comprising the steps of:…, detecting the presence of the microorganism from the first light emission event, and eliminating the microorganism through…”, which should read: “A method for the detection and elimination of microorganisms in a water flow, the method…comprising the steps of:…, detecting the presence of the microorganisms from a first light emission event, and eliminating the microorganisms through…”
It is noted that claims 1, 2, 3 and 4, recite the term “microorganisms” or “microorganism”. Claims 1-4 should either refer to the term in the singular or the plural, but not both. 
(3) Claims 2-7 recite the phrase “characterized by the fact that”, which should preferably be replaced with the word “wherein”.
(4) Claim 2 recites: “The method according to claim 1,…also comprises the steps of:…”, which should read: “The method according to claim 1,…comprises the steps of:…”
(5) Claim 3 recites: “The method according to claim 2,…also comprises the steps of:…”, which should read: “The method according to claim 2,…comprises the steps of:…”
(6) Claim 3 recites the term “micro-organism”, which should read, for the purpose of claim language consistency, “microorganism”.
(7) Claim 4, line 3, recites: “…through the light capture element,…”, which should read:  “…through the at least one light capture element,…”
(8) Claim 4, line 6, recites: “…based on a comparison…”, which should read: “…based on the comparison…”
(9) Claims 8-11 recite the phrase “characterized by the fact that it also comprises” which should be replaced with the phrase “further comprising”.
(10) Claims 4, 9 and 11 recite the term “stage” or “stages”, which should preferably be replaced with the term(s) “step” or “steps”.
(11) Claim 10 recites: “…associating the light capture element with the light-emission element”, which should read: “…associating the at least one light capture element with the light-emission element.” 

Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112
35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 4-11 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 2 and 4-11 are indefinite because the metes and bounds of the claimed subject matter are not clear.
[Claims 5, 6 and 7 are dependent on claim 4, contain the limitations of claim 4, and, therefore, are rejected for the same reason.]
 [Claims 8-11 are dependent on claims 6 or 7, contain the limitations of claims 6 or 7, and, therefore, are rejected for the same reason.]

(1) Claims 2, 4 and 9 recite: “…, evaluating the behavior of the target point,…” or “…based on the evaluation of the behavior of the target point,…”
However, it is not clear what the metes and bounds of the term ‘behavior’ is with regard to the target point. It is not clear that the target point as a stationary location can have a ‘behavior’. The specification does not describe, explain or define what the term ‘behavior’ means within the context of the claimed subject matter. The specification recites: “…the target point T, when struck by this radiation, will display a certain behavior and thus enable the detection of the biofilm…” (spec., pg. 15, para. [0081]); and “Thus, when irradiated by the first beam of light F1, the biofilm will display bioluminescent behavior,…” (spec., pg. 16, para. [0085]). However, it is not clear if the term ‘bioluminescent’ is an example of a behavior or if bioluminescence is required to be detected in order for the method to be successfully performed. It is not clear what other ‘behavior’ is intended to be included in the scope of the claimed invention.
The term ‘behavior’ is quite broad and there is only written description support for ‘bioluminescence’ as an example of a behavior.

(2) In addition, with regard to claim 2, it is not clear what types of evaluating activities are encompassed by the limitations with regard to the behavior of the target point so as to detect the presence of the microorganism via the first light emission event. The specification recites: “For the detection of the microorganism, the methodology proposed hereby uses a light emission element 4 to be positioned at a water flow point 6” (spec., pg. 12, para. [0061]); “…, the teachings of the present invention propose that the microorganism be detected through the realization a first light emission event P1” (spec., pg. 15, para. [0080]); and “…, the beam of light F1 is emitted at the wavelength of the ultraviolet, which is to say, between 200 to 400 nm (nanometers), which fact ensures that the target point T, when struck by this radiation, will display a certain behavior and thus enable the detection of the biofilm…” (spec., pg. 15, para. [0081). However, neither the claims nor the specification explain(s) what type of evaluating steps are encompassed by the claim as it relates to the behavior of the target point. It is not clear if the scope of the behavior of the target point extends beyond bioluminescence and, therefore, if the scope of evaluating extends beyond measuring or detecting said bioluminescence.
There is some suggestion, as noted above, that bioluminescence is a monitored behavior; however, it is related to the detection of biofilm, not microorganisms, per se (although microorganisms are found in biofilm, because some microorganisms produce biofilm).
Although the specification predominantly addresses the detection of biofilm, the claimed subject matter does not recite the term ‘biofilm’; the claimed subject matter describes the detection and elimination of microorganisms. This makes it more unclear as to the scope of the types of behaviors which are required to be exhibited by the target point and the scope of the types of evaluating steps to be performed on the target point behavior so as to detect the presence of microorganisms.
Applicant does not provide working examples of the claimed method.

(3) Claims 6 and 7 recite the relative terms “preferably” or “preferred”. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 2173.05(c). The recitation of a 'preferred' limitation implies that the claimed subject matter may also encompass other 'lesser preferred' and/or broader related limitations (MPEP 2173.05(c)). In addition, the term, without the express recitation of a broader limitation in the claim, may be considered to be an indefinite relative term, because it is not clear what the limitation is ‘preferable to’, thereby rendering the breadth or bounds of the claimed subject matter equally unclear (MPEP 2173.05(b)). 

(4) Claim 9 recites: “…evaluating the behavior of the target point during the emission of the second beam of light, thus detecting a level of correction bioluminescence, and evaluating the behavior of the target point after the emission of the second beam of light, thus detecting the level of correction bioluminescence.”
However, it is not clear what is meant by the term ‘level of correction’ in the context of analyzing bioluminescence measurements. It is not clear what parameters encompass the ability to detect a level of correction of bioluminescence. The specification recites: “…after the emission of the second beam F2, the correction level of bioluminescence L3 is expected to have a value lower than the initial level of bioluminescence L1 of the biofilm. More specifically, the correction level of bioluminescence L3 is expected to be outside the bioluminescence range indicative of the presence of biofilm, a range previously indicated as 300 nm to 380 nm” (spec., pg. 20, para. [00105] thru [00106]). The reference signs ‘L3’ and ‘L1’ are not described in the specification nor shown in the drawings. It is not clear that if a level bioluminescence does not have a lower value than the initial level of bioluminescence or if a level of bioluminescence does not fall outside the range of 300nm to 380nm if a correction level of bioluminescence can still be detected.
It is not clear what the steps in claim 9 mean within the context of the claimed subject matter.
Applicant does not provide working examples of the claimed method.
For the purpose of compact prosecution, the claim will interpreted to mean that changes in bioluminescence can be detected, their differences being a ‘level of correction’.
Prior art will be applied according to this interpretation.

Claim 8 is indefinite, because it recites insufficient, improper or unclear antecedent basis for the limitations in the claim(s).

(5) Claim 8 recites: “…comprises at least one of the following steps of: emitting at least one of a first beam of light and a second beam of light in a pulsed manner, and emitting at least one of a first beam of light and a second beam of light continuously, so that: the first beam of light and the second beam of light have an emission period in the range of 8 to 15 seconds.”
However, it is not clear if the condition that the first beam of light and the second beam of light have a specified emission period relates to the first limitation (i.e., emitting at least one of the light beams in a pulsed manner) or the second limitation (i.e., emitting at least one of the light beams continuously) or both.
For the purpose of compact prosecution, the claim will be interpreted to mean that the specified emission period relates to either a pulsed or continuous manner of at least one emitted beam of light.
Prior art will be applied according to this interpretation.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. §103 as being unpatentable over Strathmann et al. ((2013) Biofouling 29(5): 573-583) in view of Tinham et al. ((2003) Water Sci. Technol. 47(5): 30-43), and Vasilenko (U.S. Patent Application Publication No. 2019/0029293 A1; Date of Pub.: Jan. 31, 2019).

Strathmann et al. addresses some of the limitations of claims 1, 9 and 10, and the limitations of claims 2, 4, 6 and 8.
Regarding claim 1, Strathmann et al. shows that sensors are required that indicate the development of surface fouling in real-time, nondestructively, and in situ, preferably allowing for discrimination between chemical and/or biological deposits (pg. 573, Abstract). An in situ detection method is described using an optical sensor which allows biological and non-biological material to be distinguished, as well as allowing the viability of biomass to be evaluated. The response of the sensor was compared to the independent determination of biofilm cell density and quantification of abiotic deposits in a pilot test system (pg. 574, column 2, para. 1]). The OPTIQUAD sensor system is a sensor capable of measuring fluorescence, refraction, transmission, and scattering simultaneously. A schematic depiction of the system is shown in Figures 1 and 2. The system can be installed in pipe systems (Figure 1) in order to obtain online and real-time data (pg. 574, column 2, para. 2 and Fig. 1). [Claim 1- A method for the detection of microorganisms in a water flow]).
	Further regarding claim 1, and regarding claims 2, 6 and 10, the input radiation generates fluorescence and scattering of the medium. The backward part of this diffused radiation passes the lens and is directed to the receiver plane to determine the intensity. The intensity of the radiation is measured, which is reflected back by the boundary window/medium. This signal correlates with the refraction of the medium (pg. 574, column 2, para. 2 thru pg. 575, column 1, lines 1-5 and Fig. 2). The wavelengths used for the excitation and emission in fluorescence mode as well as the wavelength used for scattered light have been selected to optimize the detection of biological material and to differentiate it from inorganic deposits. As an indicator for biological material, i.e., biofilms, the autofluorescence of aromatic amino acids, such as tryptophan, were used. In order to detect metabolic activity, the autofluorescence of nicotinamide adenine dinucleotide (NADH) was employed. Excitation wavelengths at 290 and 340 nm and emission detection at 340 and 460 nm were chosen, respectively, to allow separate detection of these molecules. These wavelengths are suitable to detect the growth of a biofilm on the surface of the coupon (pg. 575, column 2, para. 1). Figure 1 shows that the optical sensor apparatus and its optical windows and mirror are positioned along a pipe; i.e., at a water flow point (pg. 574, column 2, Fig. 1 [Claim 1- the method comprising the steps of: positioning at least one light emission element at a water flow point, positioning at least one light capture element at the water flow point, detecting the presence of the microorganism from the first light emission event] [Claim 2- emitting a first beam of light at a target point, evaluating the behavior of the target point in response to the first beam of light emitted, based on the evaluation of the behavior of the target point, detecting the presence of the microorganism] [Claim 6- the first beam of light has a preferred wavelength of between 200 nm and 400 nm] [Claim 10- associating the light capture element with the light emission element]). 
Regarding claim 4, to verify whether these wavelengths were suitable for the detection of bacterial biomass and activity, spectra of model compounds (BSA and NADH) as well as of drinking water bacteria were recorded. The fluorescence signal (excitation 290 nm/emission 340 nm) chosen was suitable to detect proteins and therefore bacteria, based on their protein content. The fluorescence signal (excitation 340 nm/emission 460 nm) was shown to fit the fluorescence signal of NADH. Overlapping areas of these fluorescence signals were excluded (pg. 578, column 2, last para. thru pg. 579, column 1, lines 1-3 [Claim 4- through the light capture element, measuring an initial bioluminescence level emitted by the target point, where the method also comprises the step of: comparing the initial bioluminescence level with a range of action, based on a comparison of the initial bioluminescence level and the range of action, detecting the presence of the microorganism]).

That is, Strathmann et al. shows an optical device which, at emission wavelengths of between 200 and 400nm, can detect both microorganisms and biofilm. In addition, the wavelength signal system, shown by Strathmann et al., can generate a wavelength of 810nm (i.e., for the detection of inorganics and particles) (pg. 575, column 2, para. 1).

	Regarding claim 8, Strathmann et al. further shows that to verify that the two fluorescence detectors integrated into the OPTIQUAD sensor could quantify biofilms, measurements on biofilms grown in the pilot system were performed. The signals from the OPTIQUAD sensor were recorded for the entire duration of all growth experiments (pg. 579, column 2, para. 1 [Claim 8- emitting at least one of a first beam of light and a second beam of light continuously]).
	Regarding claim 9, to check the suitability of the monitoring device to verify the success of a decontamination measure, a typical disinfection and cleaning procedure was applied to the whole laboratory test rig following a biofilm growth experiment. Hydrogen peroxide (H2O-2) solution was circulated through the system for 24h before being replaced. The second solution of H2O2 was circulated for 72 h. The success of both steps of the cleaning procedure was followed online using the sensor. In addition, total cell numbers from sample pipes and coupons were determined microscopically (pg. 578, column 1, para. 3-4). As shown in Figure 13, the treatment of bacteria with H2O2 for 24 h resulted in a loss of microbial activity (as indicated by the loss of the ATP and NADH signals) as well as in the full oxidative degradation of proteins (i.e., biomass, indicated by the loss of the protein signal) (pg. 582, column 1, para. 1 and Fig. 13) [Claim 9- evaluating the behavior of the target point during the emission of a second beam of light, thus detecting a level of correction bioluminescence, and evaluating the behavior of the target point after the emission of a second beam of light, thus detecting the level of correction bioluminescence]).

Strathmann et al. does not show: 1) a method for the elimination of microorganisms in a water flow (as instantly claimed) [Claim 1]; 2) eliminating the microorganism through the realization of a second light emission event [Claim 1]; 3) emitting a second beam of light at the target point if the micro-organism has been detected, eliminating the microorganism through the emission of the second beam of light [Claim 3]; 4) the emission power of the first beam of light is less than the emission power of the second beam of light [Claim 5]; 5) the second beam of light has a preferred wavelength of between 900 nm to 1470 nm, and the power of the second beam of light is preferably in the range between 8W and 20W [Claim 7]; 6) evaluating the behavior of the target point during the emission of the second beam of light (as claimed), thus detecting a level of correction bioluminescence, and evaluating the behavior of the target point after the emission of the second beam of light (as claimed), thus detecting the level of correction bioluminescence [Claim 9]; and 7) positioning the light emission element concentrically along the water flow point [Claim 10].

Tinham et al. and Vasilenko provide information that would have motivated one of ordinary skill in the art to have also included a second light emission event of between 900 and 1470nm in wavelength, so as to have eliminated the detected microorganisms shown by Strathmann et al., by way of addressing the limitations of claims 1, 3, 5, 7, 9 and 10.

Tinham et al. addresses some of the limitations of claims 1, 3, 7, 9 and 10.
Tinham et al. shows the design of an infrared monitor for detecting biofilm accumulation on surfaces in flowing systems. It is based on the principle that the amount of infrared radiation absorbed by a biofilm, is proportional to the amount of biofilm present. The biofilm structure is very dependent upon the conditions under which it was formed, e.g. fluid flow, nutrient and cell concentrations and temperature (pg. 39, Abstract [nexus to Strathmann et al.] [a method for the detection of microorganisms (via biofilm detection) in a water flow]). The principle of the monitor is illustrated on Figure 1 and is designed to measure biofilm accumulation in a tube through which microbial contaminated water is flowing. Infrared radiation from an emitter passes through the transparent glass wall, through any accumulated biofilm on the adjacent surface, through the flowing water, through the biofilm residing on the glass surface adjacent to the sensor and finally through the glass wall itself to the sensor. The emitter and the sensor are contained in a specially designed housing that fits round the glass tube. The difference between the radiation emitted and that collected, is the amount absorbed by the system, the flowing water and two biofilms (pg. 39, para. 3 and pg. 41, Fig. 1 [nexus to Strathmann et al.] [positioning at least one light emission element at a water flow point, positioning at least one light capture element at the water flow point]).
Regarding claims 1, 3, 7 and 10, the emitter produces infrared radiation at a wavelength of 950 nm, the half-band width being approximately 50 nm. The sensor consists of a photo diode with high intensity, spectrally matched to the emitter (pg. 40, para. 2 [Claim 7- the second beam of light has a preferred wavelength of between 900 nm to 1470 nm] [Claims 1, 3 and 10- the second beam of light]).
Regarding claim 9, the device is extremely useful for comparison purposes, such as the evaluation of biocide efficacy under different operating conditions. The value of the monitor is demonstrated in some typical examples. The infrared absorbance shows a clear distinction between the accumulation of biofilm under two different velocity regimes, three pH values and three chlorine concentrations at two water velocities (pg. 39, Abstract [Claim 9- evaluating the behavior of the target point during the emission of the second beam of light, thus detecting a level of correction bioluminescence, and evaluating the behavior of the target point after the emission of the second beam of light, thus detecting the level of correction bioluminescence]).

That is, Tinham et al. shows that a wavelength can be emitted at between 900nm and 1470nm which also can determine the presence of a biofilm (and, therefore, the microorganisms therein) in a water flow milieu. Therefore, the wavelength, shown by Tinham et al., can be used to indicate areas of the water flow milieu (here, a pipe or tube) that require elimination. Tinham et al. also shows, as also shown by the first light emission event/the first beam of light in Strathmann et al., that the second beam of light (as a second light emission event) can be used to detect a change or correction of bioluminescence after the water flow milieu has been treated to remove the biofilm, the removal of said biofilm being detected by the instantly claimed correction of bioluminescence.

Vasilenko shows a method for disinfecting or purifying a product by emitting light within the wavelength of 900 to 960nm as shown by Tinham et al., by way of addressing the limitations of claims 1, 3, 5, 7, 9 and 10.
Regarding claims 1, 3, 5, 7, 9 and 10, Vasilenko shows a method for disinfecting or purifying a product (pg. 1, para. [0006]). According to the method of the described invention the IR (infrared) light is emitted by the LED within a range of 800-960 nm with one peak preferably within the range of 800 to 890 nm, more preferably within 850 to 890 nm and more preferably in a range of 900 to 960 (pg. 1, para. [0012] [nexus to Tinham et al.] [950nm beam of light]). The terms 'infrared light' and 'IR light' are used interchangeably and refer to electromagnetic radiation of a wavelength in the range of about 700 to about 1000 nm (pg. 1, para. [0009]). All kinds of bacteria, both Gram positive and Gram negative, fungi, including yeasts, as well as parasites may be combated using the method according to the present invention. Suitable examples include bacteria which belong to the genus Escherichia, Lactobacillus, Legionella, Leuconostoc, Listeria, Pediococcus, Salmonella, Shigella, Staphylococcus, Vibrio, or Yersinia. Examples of fungi are Aspergillus, Penicillium, and Saccharomyces. Parasite examples are Cryptosporidium, and Giardia (pg. 2, para. [0018] [Claim 1- eliminating the microorganism through the realization of a second light emission event] [Claim 7- the second beam of light has a preferred wavelength of between 900 nm to 1470 nm] [Claims 3, 5, 9 and 10- the second beam of light]).
Further regarding claim 7, and regarding claim 5, if pulsating emission is used, pulsation is preferably with high frequency. The LEDs are high power LEDs with a radiant output of, more preferably, at least 5 W, at least 10 W, at least 15 W, at least 20 W, at least 25 W, at least 30 W, at least 35 W or at least 40 W, in pulsed or continuous mode (pg. 2, cont. para. [0014] [Claim 7- power of the second beam of light is preferably in the range between 8W and 20W] [Claim 5- the emission power of the first beam of light is less than the emission power of the second beam of light]).

Compare to Applicant’s recitation that Legionella can be found in biofilms (originally-filed specification, pg. 15, para. [0078]). By microorganism, one may understand, for example, a biofilm, a certain bacterium (such as Legionella) as well as the combination of biofilm and bacteria (spec., pg. 11, para. [0058]).

Vasilenko further teaches that the described invention is particularly suitable for disinfecting or purifying water sources or containers like sewage, drinking water, and swimming pools, and all applications where water damp can be inhaled and where there is a risk of Legionella, such as, minimally, water distribution networks (pg. 2, para. [0023] [nexus to Strathmann et al. and Tinham et al.] [water distribution pipes or tubes as water flow milieu]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the detection of microorganisms in a water flow, comprising detecting the presence of the microorganisms from a first light emission event, as shown by Strathmann et al., by including a second light emission event in order to eliminate said microorganisms [Claims 1, 3, 5, 7, 9 and 10], with a reasonable expectation of success, in view of the teachings of Tinham et al. and Vasilenko. Tinham et al. shows that a beam of light (as the second beam of light) could be incorporated into a method for detecting (and subsequently eliminating) microorganisms contained within a biofilm, the second beam of light being generated by a wavelength that is greater than that of the first beam of light, which is shown by Strathmann et al. for detecting biofilm, because the second light emission event, shown by Tinham et al., at 950nm can detect a biofilm, which is, in turn, is found in a water flow system, such as the system described by Strathmann et al. (MPEP 2143 (I)(G)).
In addition, the sensor device, shown by Strathmann et al., can emit a wavelength of 810nm. Therefore, one of ordinary skill in the art would understand that the sensor device, shown by Strathmann et al., has the capability of also emitting wavelengths of between 900 and 1470nm (MPEP 2143 (I)(G) and (MPEP 2144 (I)).
In addition, Vasilenko shows that a beam of light (as the second beam of light) in the wavelength range of 700 to about 1000nm, most preferably in a range of 900 to 960nm, and within the power range of 8W to 20W, can be used to eliminate microorganisms from water flow systems [instant Claim 7]. Tinham et al. shows that biofilm within a water flow conduit can be detected at 950nm and Vasilenko shows that microorganisms can be eliminated at a wavelength range of 900 to 960nm. Therefore, it would have been obvious to one of ordinary skill in the art to have devised a method for the detection and elimination of microorganisms in a water flow (whether or not the microorganisms are contained within a biofilm) comprising the steps of detecting the presence of the microorganism from the first light emission event, as shown by Strathmann et al., and eliminating the microorganism through the realization of a second light emission event, as shown by Vasilenko (MPEP 2143 (I)(G)).
Although Vasilenko does not explicitly show that the second beam of light (shown by Vasilenko) is greater than the first beam of light (shown by Strathmann et al.) [as stated in the converse in claim 5], it would have been further obvious to have expected that the power required to produce the first beam of light, as shown by Strathmann et al., would comprise an emission power that is less than the emission power required to produce the second beam of light, as shown by Tinham et al. and Vasilenko, because one of ordinary skill in the art of light energy physics would understand that it would require less power to project light wavelengths representing a band width that is narrower (e.g., 200nm to 400nm) than a band width comprising a wider range of wavelengths (e.g., 900nm to 1470nm) (MPEP 2143 (I)(G) and MPEP 2144 (I))).
It would have been further obvious to have evaluated the behavior of the target point during the emission of the second beam of light, thus detecting a level of correction bioluminescence, and evaluating the behavior of the target point after the emission of the second beam of light, thus detecting the level of correction bioluminescence [Claim 9], with a reasonable expectation of success, because Strathmann et al. shows this step with the first beam of light (MPEP 2143 (I)(G)).
That is, Strathmann et al. shows that the refractive fluorescence emitted by a biofilm while it is being interrogated with the first light wavelength will be assessed as to whether or not it represents a viable biofilm based on an expected emission spectra. Then after removal of said biofilm by a disinfectant (here, H2O2) the same beam of light will detect a corrected (bio)luminescence wavelength emission spectra by way of showing that the biofilm has been eliminated. Therefore, because the second beam of light (950nm), shown by Tinham et al., also detects biofilm, it would have been obvious to one of ordinary skill to have performed the step of instant claim 9 using the second beam of light, shown by Tinham et al. (MPEP 2143 (I)(G)).
In addition, Tinham et al. also shows that the infrared absorbance shows a clear distinction between the accumulation of biofilm under two different velocity regimes, three pH values and three chlorine concentrations at two water velocities (Tinham et al., pg. 39, Abstract).
It would have been further obvious to have positioned the light emission element concentrically along the water flow point [Claim 10], with a reasonable expectation of success, because Strathmann et al. and Tinham et al show that the emitter and sensor parts of the optical apparatus can be placed anywhere along the pipe or tube as long as they are opposite or across from each other with regard to the diametrically opposite sides of the pipe or tube (MPEP 2143 (I)(G)). Therefore, it would have been obvious to have concentrically arranged several different sets of emitter/sensor apparatuses along the same pipe or tube so as to be able to monitor the development of biofilm on any area along the inner walls of the pipe or tube, by way of improving the monitoring the development of biofilm in said pipe or tube by analyzing more areas of said pipe or tube.
One of ordinary skill in the art would have been motivated to have made those modifications, because Strathmann et al. teaches that the described sensor apparatus provides an early warning of fouling, allowing for timely countermeasures to be deployed. It also provides an assessment of the success of cleaning treatments and is a promising tool for integrated antifouling strategies (Strathmann et al., pg. 573, Abstract). In addition, Vasilenko teaches that one advantage of the present invention is that products are illuminated and purified or disinfected at the same time (Vasilenko, pg. 1, para. [0007]).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. §103 as being unpatentable over Strathmann et al. in view of Tinham et al., and Vasilenko as applied to claims 1-10 above, and further in view Bao et al. ((1996) Anal. Chim. Acta 319: 97-101), and Reipa et al. ((2006) J. Microbiol. Meth. 66: 449-459).

Strathmann et al. in view of Tinham et al., and Vasilenko, as applied to claims 1-10 above, do not show: 1) positioning at least one detection module at the water flow point, where the detection module comprises at least one crystalline ring, the crystalline ring describing a path for the passage of the water flow, where the crystalline ring comprises at least one quartz crystal sensor [Claim 11].

Bao et al. addresses the limitations of claim 11 by showing that microorganisms can be detected with a quartz crystal microbalance sensor.
Bao et al. teaches that the use of the quartz crystal microbalance (QCM) sensor originates from the studies of Sauerbrey and Ring. Since then, the QCM sensor has been extensively applied in the analysis of both liquid and vapor samples. As a fast, convenient and sensitive analytical tool, it has attracted wide attention from analysts (pg. 97, column 1, para. 1).
Regarding claim 11, Bao et al. shows the development of a technique using a quartz crystal microbalance sensor coated with a thin culture medium. The technique was successfully applied to determine the number of Staphylococcus epidermidis (S. epidermidis) in the range of 1x102 to 4.1x107 cells ml-1 (pg. 97, Abstract [nexus to Vasilenko] [detection and elimination of microorganisms]). 

Reipa et al. addresses the limitations of claim 11 by showing that a biofilm can be detected with a quartz crystal microbalance sensor.
Regarding claim 11, Reipa et al. shows a biofilm reactor which was constructed to monitor the long-term growth and removal of biofilms as monitored by the use of a quartz crystal microbalance (QCM), and a novel optical method. Biofilm growth of Pseudomonas aeruginosa (PA) on the surface was used as a model system. Bioreactors were monitored for over 6 days (pg. 449, Abstract). It was found that the QCM could be used as a sensitive on-line technique to monitor PA biofilm growth throughout its various lifecycle stages for long periods of time. The QCM can be used for the in situ measurements in real time for the removal of biofilms by the action of disinfectants (pg. 458, column 2, para. 1 [nexus to Strathmann et al. and Tinham et al.] [detect biofilm in a water flow system, detect biofilm response to disinfecting/biofilm removal strategies]).

Compare to Applicant’s recitation of using a quartz crystal microbalance (QCM) comprising a variety of sensors or electrodes as a detection module (spec., pg. 23, para. [00125] thru pg. 24, para. [00128]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for the detection of microorganisms in a water flow, comprising detecting the presence of the microorganisms form a first light emission event, and eliminating the microorganisms with a second light emission event, as shown by Strathmann et al. in view of Tinham et al., and Vasilenko, as applied to claims 1-10 above, by incorporating a detection module as a crystalline ring comprised of at least one quartz crystal sensor [Claim 11], with a reasonable expectation of success. Bao et al. and Reipa et al. show that a quartz crystal microbalance (QCM) system can be used to detect microorganisms and biofilm, respectively, in a liquid-based milieu (i.e., a culture medium film, according to Bao et al., and a medium-filled bioreactor, according to Reipa et al.), and both Strathmann et al. and Tinham et al. show the detection of biofilm in a liquid-based milieu (i.e., a water flow system) (MPEP 2143 (I)(G)).
Therefore, it would have obvious to one of ordinary skill in the art to have incorporated a detection module comprising quartz crystal sensors, as shown by Bao et al. and Reipa et al., in any shape, including as a crystalline ring, because Reipa et al. shows that QCM probes can be placed anywhere within the liquid-based milieu (here, the inside of a bioreactor) (Reipa et al., pg. 452, Fig. 1).
One of ordinary skill in the art would have been motivated to have made that modification, because Bao et al. teaches that QCM is a fast, convenient and sensitive analytical tool. In addition, Reipa et al. shows that the QCM device(s) were able to monitor P. aeruginosa biofilm growth over time, such that characteristic changes in the structure of the biofilm could be detected. For example, reflectance measurements of biofilm thickness could be done as long as the solution was not highly turbid. The QCM can be used for the in situ measurements in real time for the removal of biofilms by the action of disinfectants (Reipa et al., pg. 458, column 2, para. 1). That is, detection of biofilm growth may be a way to determine the contamination level of the water passing through the liquid-based milieu, such as a water flow system, as shown by Strathmann et al. and Tinham et al.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention.

Conclusion
No claims are allowed.

This Office action is a Non-Final action.  A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651      

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631